June 2, 2006


Ms. Judith A. Hargrove
Linebarger Goggan Blair & Sampson, LLP
P. O. Box 17428
Austin, TX 78760

Mr. Ruben R. Peña
Law Offices of Ruben R. Peña, P.C.
222 W. Harrison
Harlingen, TX 78550

RE:   Case Number:  04-0359
      Court of Appeals Number:  13-02-00047-CV
      Trial Court Number:  2007-07-3059-E

Style:      CAMERON APPRAISAL DISTRICT
      v.
      THORA O. ROURK, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas granted the petition for review without hearing oral argument,
pursuant to Texas Rule of Appellate Procedure 59.1, and delivered the  enclosed  per  curiam  opinion
and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Gena Pelham, Deputy Clerk

Enclosures
|    |                        |
|cc: |Honorable Darrell Hester|
|    |Ms. Cathy Wilborn       |
|    |Ms. Aurora De La Garza  |
|    |Mr. Richard S. Talbert  |
|    |Mr. Gene Phagan         |